Broyles, C. J.
1. The single excerpt from the charge of the court complained of, while slightly inaccurate and perhaps inapplicable to a case of assault with intent to rape, does not, under all of the facts of the ease and the entire charge of the court, require a new trial. The charge of the court was a very exhaustive and fair presentation of the law of the case, and clearly and fully presented all the contentions of the defendant, and gave him the benefit of all the defenses offered or which could have been offered by him.
2. The verdict was amply authorized by tlie evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Imke and Bloodworth, JJ., concur.

Eldridge Gutts, M. B. Gannon, for plaintiff in error.
J. B. Wall, solicitor-general, contra.